DETAILED ACTION
In response to communication filed on 8/21/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/10/2020 and 10/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 6,13 and 20 are objected to because of the following informalities:  the claims recites “a high availability service” which already has antecedent basis in their respective parent claim from which they depend upon.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,8,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elie-Dit-Cosaque et al. (US Pub. 2004/0218525)(E1 hereafter).

Regarding claims 1,8 and 15, E1 teaches a system for on-demand (i.e. requested)[paragraph 0031] unicast forwarding (i.e. data transmission connection)[paragraph 0024] in a high performance computing environment (i.e. optical network)[paragraph 0026], comprising: 
a computer (i.e. router)[refer Fig. 2; 202], the computer comprising one or more microprocessors (i.e. logic)[paragraph 0026][refer Fig. 2; 204, 208]; and 
a plurality of switches [refer Fig. 1; 102A-F][refer Fig. 2; 212]; 
a plurality of host channel adapters [refer Fig. 2; 214A-D]; and 
a plurality of hosts (i.e. originating node and destination node)[paragraph 0023]; 
two rails (i.e. connections) are provided [refer Fig. 1; Node A to Node F][paragraph 0024], the two rails providing redundant connectivity (i.e. protection or backup) between the plurality of hosts [paragraph 0022], each rail comprises a set of the plurality of switches (each number of optical links comprise of one or more nodes [paragraph 0023], each optical node includes a switching matrix disposed between inputs [paragraph 0026]); 
connectivity between two hosts of the plurality of hosts is disrupted (i.e. degrades or fails)[paragraph 0025]; 
communication between the two hosts of the plurality of hosts is re-established via unicast packets on an inter-rail link (i.e. back up connection)[paragraph 0025], the inter-rail link being provided 

Regarding claims 2,9, and 16, E1 teaches the two hosts of the plurality of hosts belong to a same partition (i.e. network)(the source node, A, can be in the same network topology with destination node, F)[paragraph 0032][refer Fig. 1].  

Regarding claims 3,10 and 17, E1 teaches a high availability path service is provided in each of the two rails (multiple back up paths can be provided between source node A to destination node F)[paragraph 0032].  

Regarding claims 4,11 and 18, E1 teaches each of the high availability path services are associated with a storage (i.e. global database)[refer Fig. 2; 206][paragraph 0028], and the each high availability path service records in the respective storage a record of all connectivity between each of the plurality of hosts (a global shared protection table contains entries for each channel in each link that is used for path protection)[paragraph 0028].  

Regarding claims 5,12, and 19, E1 teaches the re-establishing (i.e. restoring) of communication [paragraph 0034] is performed by a negation (i.e. request) between the high availability path services of the two rails and is based at least upon the record of all connectivity between each of the plurality of hosts  (when a connection request is received at an ingress node, a working path is computed and one or more backup paths are computing using multiple methods using the global database)[paragraph 0031].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 6,7,13,14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elie-Dit-Cosaque et al. (US Pub. 2004/0218525)(E1 hereafter) in view of Voelker et al. (US Patent 5,856,981)(V1 hereafter).

Regarding claims 6 and 13, E1 doesn’t expressly disclose a high availably path service detects that the connectivity between the two hosts is restored.  
	V1 discloses that when a failure of a connection has been cleared, an attempt is made to restore an original path of a connection after a test has been performed [refer Fig. 7][column 11 lines 54-67].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of E1 to incorporate the determination of whether a failure of a connection has been cleared and to restore to an original path as taught by V1.  One would be motivated to do so to provide a use of a known technique, such as restoring an old connection path, to a known method, such as using back up or protection paths in case of failures, in order to yield predictable results in network communication.

Regarding claims 7 and 14, E1 doesn’t expressly disclose upon such detection of a restored connectivity, communication between the two hosts via the inter-rail link is stopped.
	V1 discloses that when a failure of a connection has been cleared, an attempt is made to restore an original path of a connection from a contingent connection (i.e. communication via the inter-rail link is stopped) after a test has been performed [refer Fig. 7][column 11 lines 54-67].


Regarding claim 20, E1 doesn’t expressly disclose a high availably path service detects that the connectivity between the two hosts is restored and upon such detection of a restored connectivity, communication between the two hosts via the inter-rail link is stopped.
	V1 discloses that when a failure of a connection has been cleared, an attempt is made to restore an original path of a connection from a contingent connection (i.e. communication via the inter-rail link is stopped) after a test has been performed [refer Fig. 7][column 11 lines 54-67].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of E1 to incorporate the determination of whether a failure of a connection has been cleared and to restore to an original path as taught by V1.  One would be motivated to do so to provide a use of a known technique, such as restoring an old connection path, to a known method, such as using back up or protection paths in case of failures, in order to yield predictable results in network communication.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US Pub. 2018/0302807) discloses a fault recovery system that includes protection and restoration methods by re-routing traffic to an alternate pre-computed routing path and to restore broken spanning trees [paragraph 0164].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412





/JAMAL JAVAID/Primary Examiner, Art Unit 2412